 



Exhibit 10.39
Amendment Number 1 to Employment Agreement
This Amendment Number 1 (“Amendment”) to the Employment Agreement dated as of
January 1, 2005 between Fairfax Financial Holdings Limited, Crum & Forster
Holding Inc. and Crum & Forster Holdings Corp. and Joseph Braunstein is
effective as of April 14, 2006 (“Effective Date”).

  1.  
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement.
    2.  
A new Section 4.7 of the Agreement is hereby added to read in its entirety as
follows:

          4.7 Property Tax Equalization. From the Effective Date of this
Amendment through the end of the Employment Period, C&F or the Companies shall
reimburse Executive, on a net of income taxes basis, for Executive’s property
tax differential between Executive’s primary residence in Pennsylvania and
Executive’s primary residence in New Jersey. Executive’s property tax
differential for each year shall be the excess, if any, of (a) over (b) or the
pro rata portion of such excess in respect of the year in which the New Jersey
residence is purchased and in respect of the last year of the Employment Period
if the Employment Period does not end on December 31: (a) the total annual
property tax applicable to the Executive’s primary New Jersey residence in a
single family house for the first full year following the year in which such
residence was purchased, and (b) the total annual property tax applicable to the
Executive’s primary Pennsylvania residence in a single family house for the last
full year prior to the year in which the Pennsylvania primary residence was
sold.

  3.  
Unless specifically modified in this Amendment, all other terms and conditions
contained in the Agreement shall remain in full force and effect.

SIGNATURES ON FOLLOWING PAGE

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

             
FAIRFAX FINANCIAL HOLDINGS LIMITED
      By:   /s/ Eric Salsberg         Name:   Eric Salsberg        Title:   Vice
President, Corporate Affairs     

                  Attest:  /s/ Bradley P. Martin         Name:   Bradley P.
Martin        Title:   Vice President and Corporate Secretary     

            CRUM & FORSTER HOLDING INC.
      By:   /s/ Valerie J. Gasparik         Name:   Valerie J. Gasparik       
Title:   Secretary     

                  Attest:  /s/ Rita Goldberg         Name:   Rita Goldberg     
         

            CRUM & FORSTER HOLDINGS CORP.
      By:   /s/ Carol Ann Soos         Name:   Carol Ann Soos        Title:  
Secretary     

                  Attest:  /s/ Rita Goldberg         Name:   Rita Goldberg     
         

                  /s/ Joseph Braunstein      Joseph Braunstein             

 